DETAILED ACTION
Response to Arguments
Applicant's arguments filed 14 October 2021 have been fully considered but they are not persuasive. Claims 1, 2, 4-12 and 14-20 stand rejected under 35 U.S.C. 103 as being unpatentable over Thompson’211 in view of Peacock’983, and further in view of one of Gutfinger’102, Pei’033, or Doerr’284.
Applicant principally argues that Thompson’211, alone or in combination, does not teach or suggest an electrode implantable…”from the triangle of Koch region of the right atrium through the right atrial endocardium and central fibrous body positioned in the basal region, septal region, or basal-septal region of the left ventricular myocardium of the patient’s heart…to deliver cardiac therapy directly to the left ventricle”. 
Applicant asserts that this limitation is not taught in Thompson’211 because it cannot be considered function language related to intended use. Applicant asserts that the elements limit the specific configuration of the tissue-piercing electrode based on the cardiac anatomical region of implantation and therapy. Applicant proffers that a person of ordinary skill in the art would understand that different cardiac anatomical regions may require different configurations such as lengths, diameters, flexibility, etc. 
Respectfully, this is not convincing. A careful review of Applicant’s specification does not suggest that any of the proposed size restrictions of the device are imposed or necessitated specifically by the cardiac anatomical region of implantation. The Specification indicates only that the dart electrode might have a total combined height/length of about 3-8mm and a diameter of less than about 2mm. The Specification 
A review of the physiology generally (e.g. as evidenced in the attached non-patent literature) shows that an average carotid sinus (i.e. the anatomical structure through which Thompson’211 as well as other prior art references propose to be delivered) has an average diameter of 7.05 ± 1.9mm. Thus, any structure dimensioned to be delivered through a carotid sinus must be smaller than 7.05 ± 1.9mm in diameter. The immediately adjacent physiological structure of the triangle of Koch has dimensions of 18 x 20.3 x 18.5mm, i.e. it is significantly larger in diameter than the carotid sinus. Thus, any device dimensioned to be advanced through the smaller carotid sinus must also be sized in a manner which makes it capable of delivery through a much larger anatomical target such as the triangle of Koch.

    PNG
    media_image1.png
    660
    782
    media_image1.png
    Greyscale

Further, to Applicant’s point that an anatomical target might limit the dimensional configuration of a device, Thompson’211 expressly discloses that the device has a width of 0.25-1.5mm, 0.25-10mm, 0.5-5mm, or most preferably 1-5mm (e.g. paragraphs 
Applicant also argues that the invention includes elements which are configured to provide a specific therapy to a specific cardiac anatomical region, more specifically the left ventricle in the basal, septal or basal-septal region. This point is considered moot as both interpretation A and B of Thompson’211 rely on electrodes explicitly located in the left ventricular basal, septal or basal-septal region for stimulation thereof as previously cited. The stimulation location or configuration therefor was not indicated as being part of the intended use/functional language recitation. The intended use, as previously indicated, pertains to the desired route of implantation, which but for the potential sizing of the device (which is expressly met by Thompson’211) does not provide any further structural limitation on the claims.
In response to applicant's arguments against the each of Peacock, Gutfinger, and Doerr individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant appears to argue only that each of the references individually does not teach all of the above contested limitation of …”from the triangle of Koch region of the right atrium through the right atrial endocardium and central fibrous body positioned in the basal region, septal region, or basal-septal region of the left ventricular myocardium of the patient’s heart”. It is noted that it is the combination of the references, when considered as a whole, which motivates modification to arrive at the claimed intended use.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-12 and 14-20 stand rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (US 2006/0161211 A1, hereinafter Thompson’211) in view of Peacock, III et al. (US 2010/0069983 A1, hereinafter Peacock’983), and further in view of one of Gutfinger et al. (US 2011/0238102 A1, hereinafter Gutfinger’102), Pei et al. (US 2014/0172033 A1, hereinafter Pei’033), or Doerr (US 2010/0114284 A1, hereinafter Doerr’284).
Regarding claims 1 and 11, Thompson’211 discloses an implantable medical device (e.g. title; paragraphs [0014], [0016], [0017]; Figs. 1-3, 8A-C, 8F) comprising: a therapy delivery circuit operably coupled to one or more electrodes to deliver cardiac therapy to the patient’s heart (abstract; paragraphs [0010], [0016], [0062], [0067]; claim 40); a sensing circuit operably coupled to the one or more electrodes to sense electrical activity of the patient’s heart (e.g. paragraphs [0054], [0062], [0065], [0097]); and a controller comprising processing circuitry operably coupled to the therapy delivery circuit and the sensing circuit (e.g. paragraphs [0090], [0134], [0153]; claims 36, 37, 39, 40), the controller configured to: sense electrical activity using the one more electrodes (e.g. paragraphs [0062], [0145]); and deliver cardiac therapy directly to the left ventricle in the basal region, septal region, or basal-septal region of the LV myocardium of the patient’s heart using one or more electrodes based on the sensed electrical activity, wherein the cardiac therapy comprises ventricular pulses to the LV myocardium to depolarize the left ventricle and initiate a contraction of the left ventricle (e.g. paragraphs [0016], [0017], [0059] - endocardial or epicardial placement of a LV stimulation electrode, [0068]).
Regarding the limitation of the one or more electrodes comprising a tissue-piercing electrode implantable through a patient’s right atrium from the triangle of Koch region of the RA through the RA endocardium and central fibrous body (to be) positioned in the basal, septal or basal-septal region of the LV myocardium, it is noted that Thompson’211 presents two different leads which might alternatively provide a in the interventricular septal tissue rather than being placed through the RA endocardium to be positioned in the basal, basal-septal or septal region of the LV myocardium.
For both interpretations A and B, it is initially noted that the claims are directed to a device, and that the recitation that the electrode be “implantable through the patient’s right atrium…positioned in the basal region, septal region, or basal-septal region of the left ventricular myocardium” could reasonably be considered functional language related to an intended use of the device, as it pertains to the method of implantation chosen rather than the structural limitations of the device itself. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed 
Nonetheless, in an effort to further prosecution, it is noted for both interpretation A and interpretation B that in the same field of endeavor Peacock’983 teaches a cardiac stimulation system which can utilize three leads including a right atrial lead, a right ventricle lead and a left ventricular lead that provides selective stimulation to the three chambers (e.g. abstract; paragraph [0011]). Peacock’983 further discloses that the prevailing approach for delivery of such leads includes placement of the LV lead through transvascular placement into the coronary sinus (as with lead 5 in interpretation A of Thompson’211). Peacock’983 further teaches that a desirable alternate delivery method is to place a helical, tissue-piercing electrode into the basal LV tissue (e.g. Fig. 7, electrode 120) by extending a lead through the interventricular septum in order to provide biventricular stimulation (e.g. abstract) while overcoming the challenges and shortcomings of coronary sinus-based delivery, which is tedious, makes it difficult to position electrodes properly, and frequently displaces electrodes under the motion of the beating heart (e.g. paragraph [0012]). Peacock’983 teaches that a lead can be provided through the interventricular septum to allow for placement of helically fixated electrodes in both the basal LV tissue and the RV septal tissue to provide biventricular 
As so modified, the combination of Thompson’211 and Peacock’983 differs only from claim 1 in that the combination provides for implantation through the interventricular septum rather than the right atrial endocardium (i.e. the inter-atrial septum). In the same field of endeavor, Gutfinger’102 teaches that it is known to be able to provide transseptal delivery of a lead to access the left side of the heart with an 
Finally, regarding claims 1 and 11, Thompson’211 discloses wherein the tissue-piercing electrode comprises an imageable material and/or wherein the device comprises an imageable member coupled to the housing or lead (e.g. paragraphs [0049], [0118], [0125]). Gutfinger’102 as it modifies Thompson’211 also discloses the electrodes comprising an imageable material and/or wherein the device comprises an imageable member coupled to the housing or lead (e.g. paragraphs [0065]-[0067]).
Regarding claims 5 and 15, and further regarding claim 11, Thompson’211 discloses wherein when viewed using two-dimensional imaging, the imageable electrode and/or imageable member provide orientation information in a third dimension 
Regarding claims 2 and 12, Thompson’211 discloses wherein the imageable material comprises radiopaque properties visible using fluoroscopy (e.g. paragraphs [0118], [0125]). Gutfinger’102 as it modifies Thompson’211 also discloses use of radio-opaque markers for imaging with fluoroscopy (e.g. paragraph [0065]).
Regarding claims 4 and 14, Thompson’211 discloses wherein the one or more electrodes comprise a right atrial electrode positionable within the right atrium to deliver cardiac therapy to or sense electrical activity of the right atrium of the patient’s heart (e.g. paragraphs [0070], [0089], [0144]; Figs. 1-3 show a separate RA lead/electrode; Figs. 8A, 8B and 8F show RA electrodes on the RV lead).
Regarding claims 6 and 16, Thompson’211 discloses wherein the tissue-piercing electrode has a helical shape (e.g. paragraphs [0052], [0119]; Fig. 4B). Likewise Peacock’983 as it modifies Thompson’211 shows helical shape electrodes (e.g. Fig. 7).
Regarding claims 7 and 17, Thompson’211 discloses wherein the device comprises a housing containing the therapy and sensing circuits and controller, and wherein the electrode is leadlessly coupled to the housing (e.g. Figs. 5, 6 and related paragraphs [0132]-[0143]). Likewise Peacock’983 as it modifies Thompson’211 discloses a leadless embodiment (e.g. paragraph [0031]).
Regarding claims 8 and 18, Thompson’211 alternatively shows the device having a housing containing the therapy and sensing circuits and the controller (e.g. Figs. 1-3 and relevant to Figs. 8A, 8C and 8F though not shown); and a lead coupled to and extending from the housing to a distal end region, wherein the tissue-piercing electrode and a right atrial electrode are coupled to the distal end region of the lead (i.e. interpretation B from before, wherein if the right ventricular lead were modified to extend through rather than into the septum, the helical electrode now placed in the LV septum or basal tissue would be on the same lead as the shown RA electrodes.
Regarding claims 9, 10, 19 and 20, Thompson’211 alternatively discloses the housing, circuits and controller as above, with a first lead comprising the tissue-piercing LV electrode, a second lead comprising the RA electrode, and a third lead comprising the RV electrode. This relates to interpretation A from before, i.e. Figs. 1-3 wherein the coronary sinus-placed lead 5 has been modified to be replaced by a trans-septally placed independent LV lead. With such modification, the system would comprise a first LV lead placed trans-septally (as modified by Peacock’983), and the RA and RV leads as already shown in Thompson’211.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305.  The examiner can normally be reached on Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



CHRISTOPHER A. FLORY
Primary Examiner
Art Unit 3792



/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        1 December 2021